Mr. Justice Thomas delivered the opinion of the court: This claim is for $501.75 for an automobile wrecked in a collision near Hanna City on November 8, 1930. The automobile of claimant was being driven by one of its salesmen on State Bond Issue Route No. 8 and collided with a truck and trailer being driven by an employee of the State Highway Department. The declaration alleges and the evidence tends to show the collision was caused by the negligence of the driver of the truck, but in the view we take of the case it will not be necessary to discuss the weight of the testimony. The claim is predicted upon the negligence of the agent or servant of the State, and unless the State is liable for the negligence of its agents no award can be made. It is a rale of almost universal application that no government is liable for the negligence, lacks or misfeasance of its officers and agents in the absence of a statute making it so liable. This principle has been announced by this court in many of its decisions, and also by our Supreme Court and the Supreme Court of the United States. (Gibbons vs. United States, 8 Wal. 269; United States vs. Kirkpatrick, 9 Wheaton 720; Kinnare vs. City of Chicago, 171 Ill. 332; Jorgensen vs. State, 2 Ct. C. 134; Watkins vs. State, 6 Ct. C.) Many other cases from the Supreme Court of the United States, our own Supreme Court and this court announcing this rule of law could be cited but we deem the foregoing sufficient. There is no statute making the State liable for the negligence of its employees, and it follows that no award can be made in this case. If the damages complained of were caused by the negligence of the driver of the track, claimant is not without remedy. It can sue and recover from the driver the damages caused by his negligent conduct. The claim is denied and the case dismissed.